Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Amendment, filed on 06/13/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 23-27, 29-36 and 38-44 have been considered and examined.  Claim(s) 1-22, 28 and 37 have been canceled.

Allowable Subject Matter
Claims 23-27, 29-36 and 38-44 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a lens apparatus for protecting a light emitting diode (LED) mounted on a substrate, the lens apparatus comprising: a compression surface configured to compress the substrate to the base, such that the lens apparatus is configured as an environmentally protective seal for the LED, wherein a portion of the compression surface comprises only a thermal isolation layer and a rigid layer, the rigid layer being directly coupled to [[a]] the thermal isolation layer and the substrate, and wherein the alignment feature comprises one of a projection extending from the mounting structure or a hole extending in the mounting structure are not disclosed. 
The closest prior art are Merchant et al. (US Pub. 2009/0207617) and Han et al. (US Pub. 2015/0001562). While Merchant discloses a lens apparatus (Fig. 5; 10 LED package holder) for protecting a light emitting diode (LED) (36 LED chip) mounted on a substrate (34 substrate), the lens apparatus (10) comprising: a lens (164 lens) having a mounting structure (edge of lens 164) configured to mount the lens (164) to a base (12 housing+20+70) and an optics region (dome portion of 164) configured to focus light emitted from the LED (36 LED chip);  and Han discloses a lens apparatus (Fig. 1) for protecting a light emitting diode (LED) (201 light emitting chip) mounted on a substrate (200 package body), the lens apparatus comprising: an alignment feature (210 first aligning protrusion). Neither Merchant nor Han disclose or suggest in summary a compression surface configured to compress the substrate to the base, such that the lens apparatus is configured as an environmentally protective seal for the LED, wherein a portion of the compression surface comprises only a thermal isolation layer and a rigid layer, the rigid layer being directly coupled to [[a]] the thermal isolation layer and the substrate, and wherein the alignment feature comprises one of a projection extending from the mounting structure or a hole extending in the mounting structure.
Claim 31 is allowable because limitations a lens for protecting a light emitting diode (LED) mounted on a substrate, the lens comprising: a compression surface configured to compress the substrate to a base, such that the lens protectively seals the LED from environmental conditions, wherein a portion of the compression surface comprises only a thermal isolation layer and a rigid layer, the rigid layer being directly coupled to the thermal isolation layer and the substrate are not disclosed. 
The closest prior art are Merchant et al. (US Pub. 2009/0207617) and Han et al. (US Pub. 2015/0001562). While Merchant discloses a lens (164 lens) for protecting a light emitting diode (LED) (36 LED chip) mounted on a substrate (12+20+70), the lens (164) comprising: an optics region (dome portion of 164) configured to focus (Fig. 5) light emitted from the LED (36); an alignment feature (166) comprising one of a projection (have a group projection be the projection; 166; [0035]) and Han discloses a lens (Fig. 1; 180 optical lens) for protecting a light emitting diode (LED) (201 light emitting chip) mounted on a substrate (150 PCB), the lens (180) comprising: an optics region configured to focus light emitted from the LED (Fig. 1); an alignment feature (210 aligning protrusion) comprising one of a projection and a hole and configured to align the LED relative to the optics region (Fig. 1). Neither Merchant nor Han disclose or suggest in summary a compression surface configured to compress the substrate to a base, such that the lens protectively seals the LED from environmental conditions, wherein a portion of the compression surface comprises only a thermal isolation layer and a rigid layer, the rigid layer being directly coupled to the thermal isolation layer and the substrate.
Claim 40 is allowable because limitations an environmentally protective cover for protecting a light emitting diode (LED) mounted on a substrate from environmental conditions, the cover comprising: a compression surface on the cover and configured to compress the substrate to a base, wherein a portion of the compression surface comprises only a thermal isolation layer and a rigid layer directly, the rigid layer being coupled to the thermal isolation layer and the substrate are not disclosed. 
The closest prior art are Merchant et al. (US Pub. 2009/0207617) and Han et al. (US Pub. 2015/0001562). While Merchant discloses an environmentally protective cover (Fig. 5 and 6; 10 LED package holder) for protecting a light emitting diode (LED) (36 LED package) mounted on a substrate (34 substrate) from environmental conditions, the cover (164) comprising: an alignment feature (166) disposed on the cover (164) and configured to align ([0035]) the LED (36) to a position relative to the cover (164);  and Han discloses an environmentally protective cover (Fig. 1; 180) for protecting a light emitting diode (LED) (201) mounted on a substrate (200) from environmental conditions, the cover comprising: an alignment feature (210) disposed on the cover (180) and configured to align the LED to a position relative to the cover (Fig. 1). Neither Merchant nor Han disclose or suggest in summary a compression surface on the cover and configured to compress the substrate to a base, wherein a portion of the compression surface comprises only a thermal isolation layer and a rigid layer directly, the rigid layer being coupled to the thermal isolation layer and the substrate.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875